     Case 5:20-cv-00329 Document 24 Filed 08/02/21 Page 1 of 2 PageID #: 310




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY


ROY KNIGHT,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:20-cv-00329

WARDEN, FCI Beckley,

               Respondent.

                                             ORDER

               Pending is Petitioner’s Petition for Writ of Habeas Corpus [Doc. 6], filed July 1,

2021. This action was previously referred to the Honorable Cheryl A. Eifert, United States

Magistrate Judge, for submission of proposed findings and a recommendation (“PF&R”).

Magistrate Judge Eifert filed her PF&R on April 29, 2021. Magistrate Judge Eifert recommended

that the Court deny Petitioner’s Petition for Writ of Habeas Corpus and motion for summary

judgment; grant Respondent’s request for dismissal; and dismiss the matter with prejudice.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s
    Case 5:20-cv-00329 Document 24 Filed 08/02/21 Page 2 of 2 PageID #: 311




findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case were due on July 21, 2021. No

objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 21], DENIES the Petition for

Writ of Habeas Corpus [Doc. 6], DENIES Petitioner’s motion for summary judgment [Doc. 20],

GRANTS Respondent’s request for dismissal, and DISMISSES the matter.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                     ENTERED:        August 2, 2021




                                                 2
